Citation Nr: 1136824	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to June 2002 and from February 2003 to June 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal originally included claims for service connection for tinnitus, a breathing problem/pain in the chest, and post traumatic stress disorder (PTSD).  Following a Board remand of April 2009, the RO issued a rating action in August 2011 that awarded service connection for tinnitus, an anxiety disorder, and obstructive sleep apnea and exercise-induced bronchospasm.  This represents a complete grant of the service connection claims previously before the Board and they are thus no longer in appellate status. The only issue remaining before the Board at this time is the claim for service connection for a bilateral hearing loss.


FINDING OF FACT

The medical evidence of record does not show a current hearing disability for VA purposes.


CONCLUSION OF LAW

Hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2005 and August 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, in the RO's August 2006 and August 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as her identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the April 2009 Board remand, a May 2011 VA audiology examination was obtained to ascertain the etiology of any current hearing loss found.  Following a comprehensive audiometric testing, the May 2011 VA examiner found that the Veteran's hearing was within normal limits.  Based on the foregoing evidence, the Board finds that there has been substantial compliance with its April 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for hearing loss.  She claims that the onset of her hearing loss with ringing in the ears was in September 2003 while she was in service.

On her October 2001 pre-entrance examination, the Veteran denied hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
0
0
10
5

On a May 2004 post-deployment health assessment, the Veteran reported exposure to noise during her service in Kuwait and Iraq and that she experienced ringing of the ears.  The examiner noted referral to audiology for hearing loss.

After discharge from military service, in an October 2004 VA treatment report, the Veteran complained of tinnitus in both ears and decrease in hearing for a year.  She stated that she was bitten by something behind the left ear a year previously while serving in Kuwait and was treated with antibiotics after which time she experienced feelings of congestion and decreased hearing, greater in the left ear than the right.  The assessments were intermittent left ear discharge, tinnitus, and decreased hearing for which referral to audiology was recommended.

A February 2005 VA treatment report noted no hearing problems.  It stated that an audiology consultation in November 2004 revealed hearing within normal limits.

In May 2011, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that she was exposed to noise from driving diesel vehicles and trucks with 50 caliber machine guns attached.  She stated that she was not exposed to significant noise after service as she worked in hospital surgery.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
20
LEFT
20
15
10
10
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  With regard to diagnosis, the examiner noted that there was no hearing loss present and that the Veteran's hearing was within normal limits, bilaterally, with subjective tinnitus.  The examiner further stated that it was not necessary to discuss the etiology of any hearing loss as none was found.

The medical evidence of record does not show a current hearing disability for VA purposes.  Id.  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence of a hearing disability for VA purposes, the criteria for establishing service connection for hearing loss have not been established.  38 C.F.R. § 3.303.  

Although the Veteran contends that she has hearing loss related to her service, as a layman her statements are not competent evidence to establish medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  However, the diagnosis of a hearing disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.  While military noise exposure is conceded in this case and for that reason service connection for the Veteran's tinnitus is in effect, the Board finds that the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of hearing loss.  Espiritu, 2 Vet. App. at 495.  Accordingly, service connection for hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show a current hearing disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


